ON MOTION FOR REHEARING.
Broyles, J.
Upon the motion for a hearing my colleagues are of the opinion that the fact that the trial judge overruled the clemurrer to the original plea, and thereby adjudicated finally, as the law of the case, that plea to be sufficient, gave the plaintiff in error at least such a technical right to a writ of error as not to subject him to damages for delay. For my part, I can hardly conceive that the learned counsel for the plaintiff in error, after having abandoned their contention in the matter of the attorney’s fees in-*387eluded in the suit, can seriously maintain, in the face of the code sections and the exceedingly numerous authorities applying these principles, that there is in this case any merit in the general grounds of the motion for new trial, or the amendment thereof; and as I can not discover a good or sufficient reason why this cause was brought here for review, I think that the request of counsel for the defendant in error for the award of ten per cent, damages for delay should be granted.